NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     ANTHONY JACKSON, Petitioner.

                         No. 1 CA-CR 15-0673 PRPC
                                FILED 5-16-17


     Petition for Review from the Superior Court in Mohave County
                            No. CR 00-0796
                   The Honorable Richard Weiss, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Respondent

Anthony Jackson
Petitioner
                             STATE v. JACKSON
                             Decision of the Court



                       MEMORANDUM DECISION


Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.


B E E N E, Judge:

¶1              Anthony Jackson petitions for review of the dismissal of his
fifth petition for post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review, but deny relief.

¶2             In 2001, Jackson pleaded guilty to second-degree murder and
was sentenced to an aggravated eighteen-year prison term. In September
2015, Jackson commenced his fifth proceeding for post-conviction relief,
alleging that the decision in Alleyne v. U.S., 133 S. Ct. 2151 (2013), constitutes
a significant change in the law entitling him to relief from his sentence. The
trial court summarily dismissed the petition, ruling Alleyne had no
applicability to Jackson’s sentence. This petition for review followed.

¶3             On review, Jackson argues the trial court erred in not granting
relief from his sentence. We review a trial court’s ruling on a petition for
post-conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562,
566, ¶ 17, 146 P.3d 63, 67 (2006). A defendant is entitled to relief based on a
significant change in the law only “if determined to apply to defendant’s
case.” Ariz. R. Crim. P. 32.1(g).

¶4            There was no error by the trial court in summarily dismissing
the petition. In Alleyne, the United States Supreme Court held that a fact
increasing the mandatory minimum penalty for an offense must be found
by the jury. 133 S. Ct. at 2158. But as the trial court noted in denying relief,
Jackson’s sentence did not involve an increased mandatory minimum.
Thus, the trial court correctly ruled Jackson was not entitled to relief
because the change in the law announced in Alleyne did not apply to his
case.

¶5            Jackson also includes in the petition for review a claim that
his constitutional right to effective assistance of counsel was violated. We
do not address this claim because Jackson did not raise this issue below. A



                                        2
                            STATE v. JACKSON
                            Decision of the Court

petition for review may not present issues not first presented to the trial
court. State v. Ramirez, 126 Ariz. 464, 468, 616 P.2d 924, 928 (App. 1980); see
also Ariz. R. Crim. P. 32.9(c)(1)(ii) (requiring petition for review to contain
“issues which were decided by the trial court and which the defendant
wishes to present to the appellate court for review”); State v. Smith, 184 Ariz.
456, 459, 910 P.2d 1, 4 (1996) (holding no review for fundamental error in a
post-conviction relief proceeding).

¶6            Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                         3